Name: Commission Regulation (EEC) No 801/80 of 31 March 1980 fixing, for the second quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 80 Official Journal of the European Communities No L 87/53 COMMISSION REGULATION (EEC) No 801/80 of 31 March 1980 fixing, for the second quarter of 1980, die quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions this non-member country for the second quarter of 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 2972/79 (2) provides that the quantities of meat referred to in Article 1 ( 1 ) (d) thereof which may be imported under the tariff quota shall be fixed for each quarter ; whereas there are continuing administrative difficulties in relation to the meat trade between the United States of America and the Community ; whereas, in these circumstances, it is not appropriate to fix the amount of beef that can be imported from HAS ADOPTED THIS REGULATION : Article 1 The quantity of beef and veal referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 2972/79 which may be imported during the second quarter of 1980 is hereby fixed at zero tonnes. Article 2 This Regulation shall enter into force on 1 April 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1980. For the Commission Finn GUNDELACH Vice-President 0) OJ No L 336, 29 . 12. 1979, p. 5. (2 ) OJ No L 336, 29 . 12. 1979, p. 37.